Judgment, Supreme Court, Bronx County (Stephen Lloyd Barrett, J.), rendered July 15,1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
Summary denial of the Dunaway/ Wade branch of defendant’s suppression motion was proper since the undercover police officer’s confirmatory identification in this "buy-and-bust” operation preceded defendant’s arrest, and hence was not suppressible as the fruit of an illegal arrest (CPL 710.60 [3] [b]; People v Rivera, 168 AD2d 305, lv denied 77 NY2d 910; see also, People v Mendoza, 82 NY2d 415, 422).
In addition, since the undercover police officer testified at the Hinton hearing that he was still active in that capacity in the specific area where defendant was arrested, the courtroom was properly closed during his testimony (People v Martinez, 82 NY2d 436, 443). The issue whether defendant’s wife should have been exempted from the closure order has not been preserved as it was not raised until after the Hinton hearing (see, People v Bouche, 208 AD2d 445, lv denied 84 NY2d 1009). Concur—Sullivan, J. P., Rubin, Asch and Williams, JJ.